DISSENTING OPINION BY
LAZARUS, J.:
I respectfully dissent. The majority emphasizes that D.Y.’s issue on appeal is solely whether the trial court erred in admitting the hearsay testimony of a fingerprint technician at the adjudicatory hearing. The Commonwealth similarly frames the issue as one of hearsay and deems any other issue waived on appeal. While hearsay was, no doubt, one of the objections lodged by counsel at D.Y.’s adjudicatory hearing, counsel also objected on the basis that the source of the ten print card linking D.Y. to the latent fingerprints at the burglary scene was not presented at trial. N.T. Adjudicatory Hearing, 4/1/2009, at 22. In fact, the fin*186gerprint technician admitted at D.Y.’s hearing that “[y]ou might identify two prints as coming from the same source, when, in fact, they did not.” Id (emphasis added).
Here, I believe that D.Y. has properly preserved the issue regarding whether the Commonwealth established that the fingerprints on the ten print card were, in fact, his fingerprints. By challenging the Commonwealth’s failure to establish the source of the ten print card, D.Y. has made a veiled chain-of-custody argument. However, as veiled as it may be, I believe that D.Y.’s challenge to admitting the evidence regarding the ten print card is still preserved for our review.
In my opinion, the Commonwealth’s failure to either call the officer who rolled the fingers of the individual onto the ten print card or offer the ten print card with D.Y.’s purported signature as evidence at the hearing is fatal to its case. Without a foundation or source of the prints on the card, there is a fatal gap in the evidence linking D.Y. to the charged offenses.
In Commonwealth v. Pedano, 266 Pa.Super. 461, 405 A.2d 525 (1979), defense counsel objected to the lack of a foundation with regard to how an officer (expert officer), who was also a fingerprint expert witness like Technician Parson, was able to identify a fingerprint “roll”1 card with the defendant. Id at 527. Specifically, five months prior to the offense at issue in Pedano, the defendant had been fingerprinted by another detective, resulting in a “rolled impression card” which contained the defendant’s fingerprints and signature. Id at 528. Although the detective testified at trial to taking the defendant’s fingerprints on that card, because the Commonwealth failed to link that card with the fingerprint card used by the expert officer to match defendant to the latent fingerprints at the crime scene, the trial court reversed the judgment of sentence and discharged the defendant. Id In coming to its decision, the trial judge in Pedano acknowledged this lack of a foundation or source linking the card’s fingerprints with the defendant, stating:
I will not permit [the officer] to continue without testimony on the record of how he knows that these are the known fingerprints of Stephen Pedano. That is the point I started to say earlier before we started this case. There has to be testimony, not hearsay—
Id (emphasis added).
To me, this case is on all fours with Pedano and should be controlled by its holding. In fact, I believe that the link between the fingerprint evidence in this case is even more tenuous than that in Pedano because, here, not only was the ten print card not admitted into evidence or presented at the adjudicatory hearing, but the officer who conducted the fingerprinting for the ten print card did not testify at D.Y.’s hearing.
Finally, the fact that D.Y.’s counsel objected to the admission of the fingerprint evidence on the basis of hearsay does not compel a different result on appeal. Even the trial judge in Pedano noted that the expert officer’s testimony that relied upon the roll card to match those fingerprints to the latent fingerprints of the defendant would be classified as hearsay if no proper foundation existed to establish that that card was the same fingerprint roll card taken of the defendant five months earlier. Like Pedano, the Commonwealth’s sole evidence linking D.Y. to the instant offense was fingerprint testimony, the source of the ten print card is critical. Without having either the officer who rolled the *187individual’s fingers for the ten print card or the ten print card itself with D.Y.’s signature affixed to it admitted into evidence, the Commonwealth did not establish a connection between D.Y. and the latent fingerprints lifted at the burglary-scene.
Accordingly, I would reverse D.Y.’s adjudication and remand for a new adjudicatory hearing in the juvenile court.

. A fingerprint roll card is the equivalent to the "ten print card” in the instant case.